           Case 2:20-cv-01679-RAJ Document 3 Filed 11/17/20 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                     OFFICE OF THE CLERK
                                          AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

November 17, 2020


James Joseph Encinas
2202 O ST NE, APT B
AUBURN, WA 98002



Your civil action Encinas v. University of Washington was filed in the U.S. District Clerk's office at Seattle on
November 13, 2020.

Your case has been assigned Case Number 2:20−cv−01679−RAJ, and has been assigned to Judge Richard A.
Jones, Presiding Judge

All future correspondence with the Court must contain the entire case number as indicated above.




Thank you,

WILLIAM M. MCCOOL, Clerk


s/Deputy Clerk

cc: file
